Citation Nr: 1410165	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-05 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left knee disability as secondary to service-connected total right knee replacement.

2.  Entitlement to an effective date earlier than September 23, 2004 for the grant of service connection for total right knee replacement.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to January 2008.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2009 and January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran notified the Board at the November 2013 Board hearing that he requested a withdrawal of his appeal for the issue of entitlement to an effective date earlier than September 23, 2004 for the grant of service connection for total right knee replacement.

2.  The evidence of record is at least in equipoise regarding whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an effective date earlier than September 23, 2004 for the grant of service connection for total right knee replacement have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Resolving any reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.341, 4.1, 4.3, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdraw of Appeal
	
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

Prior to the promulgation of a decision in the appeal, the Veteran informed the Board at a hearing in November 2013 that he wished to withdraw the claim of entitlement to an effective date earlier than September 23, 2004 for the grant of service connection for total right knee replacement.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-358 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the noted issue and the appeal is dismissed insofar as that issue is concerned.



II.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

III.  Criteria and Analysis

The Veteran contends that his service-connected disability prevents him from securing or following any substantially gainful occupation and that he left his last job as result of his service-connected disability.  Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2013).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2013).

In order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a), a veteran is not required to submit proof that he is 100 percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  Instead, the regulations contemplate more flexibility in the employability determination.  Id.  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2013).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.   

The Veteran is service-connected for total right knee replacement rated as 60 percent disabling.  As the Veteran is in receipt of one disability rated at 60 percent, the schedular criteria for consideration of a total rating under the provisions of 38 C.F.R. § 4.16(a) are met.  Nonetheless, the Board must also determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The evidence indicates that the Veteran's service-connected disability makes most types of employment extremely difficult.  The Veteran has worked in manual or physical labor for his entire career and he last worked for a landscaping company as a landscaper and mechanic from 1993 to 2009.  His employer noted in February 2009 that the Veteran was no longer able to use his knee well enough to work and he is unable to perform his job.  The Veteran's private orthopedic physician dated in November 2013 provided the opinion that the Veteran is unable to sustain or maintain any type of employment due to the severity of his right knee condition.  He explained that he has seen the Veteran regularly over the past sixteen years and he continued to have problems with his right knee after a total right knee replacement in 1997.  He is unable to stand or walk for more than 15 to 20 minutes at a time.  The physician explained that his condition does not allow him to work especially if heavy labor is involved.  The March 2013 VA examination reveals that the Veteran has chronic residuals of sever painful motion or weakness after the 1997 right knee surgery.  The examiner determined that the Veteran's right knee condition impacts his ability to work in that activities involving knee range of motion and weight bearing cause right knee pain.  A November 2010 VA examination reveals that the effects on the Veteran's usual occupation due to his right knee disability include avoiding ladders, pain with climbing stairs, pain with bending, standing, driving and sitting.  He has decreased mobility, problems with lifting and carrying, difficulty reaching, decreased strength of the lower extremity and pain.  The examiner determined that the Veteran's individually unemployability is impacted by his knee condition, but he is uncertain whether he is totally disabled due to the right knee condition, since he has other orthopedic issues and some mental health issues.  The examiner noted that the right knee condition has a significant effect on the Veteran's usual occupation.  

Based on the foregoing, the evidence of record indicates that Veteran would have difficulty with most occupations related to his education, training and work experiences due to his service-connected right knee disability and the evidence is at least in equipoise on the issue of whether the Veteran is unable to secure or follow a substantially gainful occupation solely due to service-connected disability.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted.


ORDER

The appeal is dismissed as to the issue of entitlement to an effective date earlier than September 23, 2004 for the grant of service connection for total right knee replacement.

Entitlement to a TDIU is granted.


REMAND

The Veteran was provided with a VA examination in September 2008 with respect to his service connection claim for a left knee disability.  The examiner provided the opinion that the Veteran's left knee condition cannot be reasonably attributed to the Veteran's right knee.  He explained that the difficulty experienced in his left knee is more likely due to chronic wear and tear and excessive weight than favoring his right knee.  Unfortunately, the examiner's opinion did not address the issue of aggravation, because the examiner only provided an opinion in terms of "attributed to."  A finding that a disability was not caused by another condition does not encompass a finding that it was also not aggravated by that condition.  See Allen v. Brown, 7 Vet. App. 439, 448-49   (1995).  Thus, the September 2009 VA examination does not specifically address the issue of whether the Veteran's left knee disability is aggravated by the Veteran's service-connected right knee disability.  Based on the foregoing, the Board finds that a remand is necessary in order adjudicate the remaining issue on appeal. 

Furthermore, the Veteran testified at the November 2013 Board hearing that he received treatment for his left knee at the VA Medical Center (VAMC) in Bedford, Massachusetts about three years ago in 2010.  Hearing Transcript at 7.  These treatment records are not associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran's left knee disability from January 2010 to the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Schedule the Veteran for a VA examination by an appropriate specialist with respect to his service connection claim for a left knee disability.  The claims file, including a copy of this Remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any left knee disability found on examination is at least as likely as not (i.e., a fifty percent or greater probability) caused by or aggravated (chronically worsened) by the Veteran's right knee disability to include as due to any altered gait. 

The examiner should provide a complete explanation for all conclusions reached and the foundation for all conclusions should be clearly set forth.

3. Upon completion of the foregoing, readjudicate the Veteran's claim based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


